 Case 8:14-cv-02002-DDP-JPR Document 174 Filed 07/23/20 Page 1 of 2 Page ID #:7453



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   CHARLES CRAIG CLEMENTS,          )   Case No. SACV 14-2002-DDP (JPR)
                                      )
12                      Petitioner,   )
                                      )   ORDER ACCEPTING FINDINGS AND
13                 v.                 )   RECOMMENDATIONS OF U.S.
                                      )   MAGISTRATE JUDGE AND REQUIRING
14   RAYTHEL FISHER, Warden,          )   ANSWER TO SECOND AMENDED PETITION
                                      )
15                      Respondent.   )
                                      )
16
17           The Court has reviewed Petitioner’s motion to amend his

18   motion for leave to amend the First Amended Petition, proposed

19   amended motion for leave to amend, proposed Second Amended

20   Petition, records on file, and Report and Recommendation of U.S.

21   Magistrate Judge.    See 28 U.S.C. § 636(b)(1).      No objections to

22   the R. & R. have been filed.

23        The Court accepts the findings and recommendations of the

24   Magistrate Judge.    IT THEREFORE IS ORDERED that (1) Petitioner’s

25   motion to amend his motion for leave to amend the FAP is granted;

26   (2) Petitioner’s amended motion to amend the FAP is granted; (3)

27   the Clerk file the amended proposed SAP lodged on December 23,

28   2019.    Respondent must file and serve an answer to the SAP within
 Case 8:14-cv-02002-DDP-JPR Document 174 Filed 07/23/20 Page 2 of 2 Page ID #:7454



 1   45 days of the date of this Order.
 2
 3
 4   DATED:   
                                      DEAN D. PREGERSON
 5                                    U.S. DISTRICT JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        2
